 

--------------------------------------------------------------------------------

ESCROW AGREEMENT

This Escrow Agreement (the "Agreement"), entered into as of this 10th day of
January, 2006, is by and among China Agritech, Inc. (the "Company"), each of the
purchasers of the shares of the common stock of the Company (the "Shares")
identified below (collectively, the "Purchasers") and Securities Transfer
Corporation (hereinafter referred to as "Escrow Agent"). All capitalized terms
used but not defined herein shall have the meanings assigned them in the Stock
Purchase Agreement (as hereinafter defined).

BACKGROUND

The Company and the Purchasers have entered into a Stock Purchase Agreement (the
"Stock Purchase Agreement") pursuant to which each Purchaser has agreed to
purchase from the Company, and the Company has agreed to sell to each Purchaser,
the number of Shares identified therein. The Company and the Purchasers have
agreed to establish an escrow on the terms and conditions set forth in this
Agreement. The Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the promises of the parties and the terms
and conditions hereof, the parties hereby agree as follows:

1.

Appointment of Escrow Agent. Each Purchaser and the Company hereby appoints
Securities Transfer Corporation as Escrow Agent to act in accordance with the
Stock Purchase Agreement and the terms and conditions set forth in this
Agreement, and Escrow Agent hereby accepts such appointment and agrees to act in
accordance with such terms and conditions.



2.

Establishment of Escrow. All amounts provided by the Purchasers in connection
with their acquisition of the Shares as set forth in the Stock Purchase
Agreement shall be deposited with the Escrow Agent in immediately available
funds by federal wire transfer or cashiers check, such funds being referred to
herein as the "Escrow Funds".



3.

Segregation of Escrow Funds. The Escrow Funds shall be segregated from the
assets of Escrow Agent and held in trust for the benefit of the Company and the
Purchasers in accordance herewith.



4.

Receipt and Investment of Funds.



> (a)

Escrow Agent agrees to place the Escrow Funds in a non-interest bearing and
federally insured depository account. Subject to Section 7(c) hereof, Escrow
Agent shall have no liability for any loss resulting from the deposit of the
Escrow Funds.



(b)

The Escrow Agent shall cause to be prepared all income and other tax returns and
reports the Escrow Agent, in its sole discretion, deems necessary or advisable
in order to comply with all tax and other laws, rules and regulations applicable
to the Escrow Funds.



--------------------------------------------------------------------------------

5.

Disbursement of the Escrow Funds.

(a) This Agreement shall terminate upon the earlier of (a) the close of business
on January 16, 2006, unless otherwise extended by the parties hereto, or (b) the
consummation of the transactions contemplated by the Stock Purchase Agreement.

(b)

On the Termination Date, Escrow Agent shall release the Escrow Funds in the
Escrow Account and in accordance with the written instruction of Global Hunter
Securities, LLC.



6.

Interpleader. Should any controversy arise among the parties hereto with respect
to this Agreement or with respect to the right to receive the Escrow Funds,
Escrow Agent shall have the right to consult counsel and/or to institute an
appropriate interpleader action to determine the rights of the parties. Escrow
Agent is also hereby authorized to institute an appropriate interpleader action
upon receipt of a written letter of direction executed by the parties so
directing Escrow Agent. If Escrow Agent is directed to institute an appropriate
interpleader action, it shall institute such action not prior to thirty (30)
days after receipt of such letter of direction and not later than sixty (60)
days after such date. Any interpleader action instituted in accordance with this
Section 6 shall be filed in any court of competent jurisdiction in Dallas,
Texas, and the portion of the Escrow Funds in dispute shall be deposited with
the court and in such event Escrow Agent shall be relieved of and discharged
from any and all obligations and liabilities under and pursuant to this
Agreement with respect to that portion of the Escrow Funds.



7.

Exculpation and Indemnification of Escrow Agent.



(a)

Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Agreement as a depositary only and is not responsible or liable in any manner
whatsoever for the sufficiency, correctness, genuineness or validity of the
subject matter of the escrow, or any part thereof, or for the form or execution
of any notice given by any other party hereunder, or for the identity or
authority of any person executing any such notice or depositing the Escrow
Funds. Escrow Agent will have no duties or responsibilities other than those
expressly set forth herein. Escrow Agent will be under no liability to anyone by
reason of any failure on the part of any party hereto (other than Escrow Agent)
or any maker, endorser or other signatory of any document to perform such
person's or entity's obligations hereunder or under any such document. Except
for this Agreement and instructions to Escrow Agent pursuant to the terms of
this Agreement, Escrow Agent will not be obligated to recognize any agreement
between or among any or all of the persons or entities referred to herein,
notwithstanding its knowledge thereof.



(b)

Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, in good faith and in the exercise
of its own best judgment, and may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine



2

--------------------------------------------------------------------------------

and to be signed or presented by the proper person or persons. The duties and
responsibilities of the Escrow Agent hereunder shall be determined solely by the
express provisions of this Agreement and no other or further duties or
responsibilities shall be implied, including, but not limited to, any obligation
under or imposed by any laws of the State of Texas upon fiduciaries.

(c)

Escrow Agent will be indemnified and held harmless by the Company from and
against any expenses, including reasonable attorneys' fees and disbursements,
damages or losses suffered by Escrow Agent in connection with any claim or
demand, which, in any way, directly or indirectly, arises out of or relates to
this Agreement or the services of Escrow Agent hereunder; except, that if Escrow
Agent is guilty of willful misconduct, fraud or gross negligence under this
Agreement, then Escrow Agent will bear all losses, damages and expenses arising
as a result of such willful misconduct, fraud or gross negligence. For this
purpose, the term "attorneys' fees" includes fees payable to any counsel
retained by the Escrow Agent in connection with its services under this
agreement and, with respect to any matter arising under this agreement as to
which the Escrow Agent performs legal services, its standard hourly rates and
charges then in effect. Promptly after the receipt by Escrow Agent of notice of
any such demand or claim or the commencement of any action, suit or proceeding
relating to such demand or claim, Escrow Agent will notify the other parties
hereto in writing. For the purposes hereof, the terms "expense" and "loss" will
include all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys' fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding. The provisions of this Section 7 shall survive the
termination of this Agreement.

8.

Compensation of Escrow Agent. The Company will pay Escrow Agent $3,000 for all
services rendered by Escrow Agent hereunder.



9.

Resignation of Escrow Agent. At any time, upon ten (10) days' written notice to
the Company, Escrow Agent may resign and be discharged from its duties as Escrow
Agent hereunder. As soon as practicable after its resignation, Escrow Agent will
promptly turn over to a successor escrow agent appointed by the Purchasers all
monies and property held hereunder upon presentation of a document appointing
the new escrow agent and evidencing its acceptance thereof. If, by the end of
the 10-day period following the giving of notice of resignation by Escrow Agent,
the Purchasers shall have failed to appoint a successor escrow agent, Escrow
Agent may interplead the Escrow Funds into the registry of any court having
jurisdiction.



10.

Method of Distribution by Escrow Agent. All disbursements by Escrow Agent to a
party to this Agreement will be made by wire transfer of immediately available
funds to an account designated in writing by the party to receive any such
payment.



11.

Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Agreement or as may reasonably
be requested by the parties hereto from time to time before such termination,
Escrow Agent shall provide the parties hereto, as the case may be, with a
complete copy of such records, certified by Escrow Agent to be a complete and
accurate account of all such transactions. The authorized



3

--------------------------------------------------------------------------------

representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to Escrow Agent.

12.

Notice. All notices, communications and instructions required or desired to be
given under this Agreement must be in writing and shall be deemed to be duly
given if sent by registered or certified mail, return receipt requested, or
overnight courier.

13.

Execution in Counterparts; Facsimile Execution. This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.



14.

Assignment and Modification. This Agreement and the rights and obligations
hereunder of any of the parties hereto may not be assigned without the prior
written consent of the other parties hereto. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns. No other person
will acquire or have any rights under, or by virtue of, this Agreement. No
portion of the Escrow Funds or Escrowed Certificates shall be subject to
interference or control by any creditor of any party hereto, or be subject to
being taken or reached by any legal or equitable process in satisfaction of any
debt or other liability of any such party hereto prior to the disbursement
thereof to such party hereto in accordance with the provisions of this
Agreement. This Agreement may be changed or modified only in writing signed by
all of the parties hereto.



15.

APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, USA APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED THEREIN. THE PARTIES EXPRESSLY WAIVE SUCH DUTIES AND LIABILITIES, IT
BEING THEIR INTENT TO CREATE SOLELY AN AGENCY RELATIONSHIP AND HOLD THE ESCROW
AGENT LIABLE ONLY IN THE EVENT OF ITS WILLFUL MISCONDUCT, FRAUD, OR GROSS
NEGLIGENCE. ANY LITIGATION CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT SHALL
BE EXCLUSIVELY PROSECUTED IN THE COURTS OF DALLAS COUNTY, TEXAS USA, AND ALL
PARTIES CONSENT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THOSE COURTS.



16.

Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.



17.

Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys' fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.



4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

COMPANY:

 

 

 

CHINA AGRITECH, INC.

 

 

 

By: /s/ Chang Yu

 

 

 

Its: CEO and President

 

 

 

 

 

ESCROW AGENT:

 

 

 

SECURITIES TRANSFER CORPORATION

 

 

 

By: /s/ Kevin Halter Jr.

 

 

 

Its: President

 

 

 

 

 

PURCHASERS:

 

 

 

PINNACLE CHINA FUND, L.P.

 

 

 

By: /s/ Barry M. Kitt

 

Name: Barry M. Kitt

 

Title: Sole Member, Kitt China Management,

 

L.L.C.,

  the Manager of Pinnacle China Management, L.L.C.,   the General Partner of
Pinnacle China Advisors, L.P.,   the General Partner of Pinnacle China Fund,
L.P.

--------------------------------------------------------------------------------



      Ardsley Partners Offshore Fund, Ltd.       By: /s/ Steven Napoli         
Name: Steven Napoli      Title: Partner/Agent       Ardsley Partners Fund II,
L.P.       By: /s/ Steven Napoli          Name: Steven Napoli      Title:
Partner       Ardsley Partners Institutional Fund, L.P.       By: /s/ Steven
Napoli          Name: Steven Napoli      Title: Partner       Jayhawk China Fund
(Cayman), Ltd.       By: /s/ Marcey Berges          Name: Marcey Berges     
Title: CFO       Renaissance U.S. Growth Investment Trust PLC       By: /s/
Russell Cleveland          Name: Russell Cleveland      Title: President      
RENN Capital Group, Inc., Investment Manager       BFS U.S. Special
Opportunities Trust PLC       By: /s/ Russell Cleveland          Name: Russell
Cleveland      Title: President       RENN Capital Group, Inc., Investment
Adviser

--------------------------------------------------------------------------------



      Gary C. Evans       Signature: /s/ Gary C. Evans       Daniel Conwill IV  
    Signature: /s/ Daniel Conwill IV       Chet Morrison       Signature: /s/
Chet Morrison       David Kenkel       Signature: /s/ David Kenkel       George
Resta       Signature: /s/ George Resta       Bob Jackson       Signature: /s/
Bob Jackson       Tom Matava       Signature: /s/ Tom Matava       Carolyn Prahl
      Signature: /s/ Carolyn Prahl       Jim Brown

--------------------------------------------------------------------------------



  Signature: /s/ Jim Brown       James Lynch       Signature: /s/ James Lynch  
    Edwin Young     Signature: /s/ Edwin Young       Mike Studer      
Signature: /s/ Mike Studer       John Trescot Jr.       Signature: /s/ John
Trescot Jr.       W. W. Gay       Signature: /s/ W. W. Gay       Harold E. Gear
      Signature: /s/ Harold E. Gear

--------------------------------------------------------------------------------

WIRE TRANSFER INSTRUCTIONS

Please wire funds to: Wells Fargo Bank Texas, N.A. 420 Montgomery Street

City/State San Francisco, CA 94104     ABA NO: 121000248     Credit to :
Securities Transfer Corporation as paying agent for account "F"     Account
Number: 3172304051

--------------------------------------------------------------------------------